 

Exhibit 10.9(b)

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) by and between Jayant
Aphale (“Executive”), and Gritstone Oncology, Inc., a Delaware corporation (the
“Company”), is made effective as of the date Executive signs this Agreement (the
“Effective Date”) with reference to the following facts:

 

A.Executive’s employment with the Company will end effective upon the
Termination Date (as defined below).

 

B.Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.Termination Date.  Executive acknowledges and agrees that his status as an
employee of the Company shall end effective as of the earliest of (a) March 12,
2019 (the “Planned Termination Date”), (b) the date Executive takes any action
that constitutes Cause (as defined in that certain employment agreement entered
into between Executive and the Company effective as of September 16, 2018 (the
“Employment Agreement”)) or (c) the date Executive voluntarily resigns
Executive’s employment with the Company (the earliest such date, the
“Termination Date”).  For the avoidance of doubt, in the event the Company
terminates Executive’s employment for other than Cause, then Executive shall
continue to be paid as though Executive continued employment through the Planned
Termination Date and, subject to the terms and conditions of Section 5, shall be
entitled to the Separation Payments and Benefits described in Section 5.  

2.Officer Status.  Executive acknowledges and agrees that his status as an
officer of the Company, and as a director and/or officer of each of its
subsidiaries, shall end effective as of December 7, 2018.   Executive hereby
agrees to execute such further document(s) as shall be determined by the Company
as necessary or desirable to give effect to the termination of Executive’s
status as an officer of the Company and as a director and/or officer of each of
its subsidiaries as of such date.  

3.Continued Employment.

(a)Employment Period; Duties.  From the Effective Date through the Termination
Date (the “Employment Period”), Executive shall remain employed by the Company
as a Special Advisor reporting to the Chief Executive Officer of the
Company.  Executive shall provide transition services in Executive’s areas of
expertise and work experience and responsibility, and such other duties as shall
be assigned by the Chief Executive Officer (“Transition Duties”).  During the
Employment Period, unless specifically requested by the Company’s Chief
Executive Officer, Executive shall not report to the Company’s offices and shall
perform the Transition Duties remotely from a location of Executive’s
choosing.  

(b)Salary and Benefits Continuation.  During the Employment Period, Executive
will continue to be paid base salary at the rate in effect on the date of this
Agreement, accrue paid vacation, be eligible for all employee benefit plans
available to senior executives of the Company and continue to vest into
outstanding equity awards in accordance with their terms.  All payments made to
Executive during the Employment Period will be subject to required withholding
taxes and authorized deductions.  

(c)Protection of Information.  Executive agrees that, during the Employment
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Duties, seek to obtain any confidential or proprietary
information or materials of the Company.



--------------------------------------------------------------------------------

 

4.Final Paycheck; Payment of Accrued Wages and Expenses.  As soon as
administratively practicable on or after the Termination Date, the Company will
pay Executive all accrued but unpaid base salary and all accrued and unused
vacation earned through the Termination Date, subject to standard payroll
deductions and withholdings.  The Company will also reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.  Executive is entitled
to these payments regardless of whether Executive executes this Agreement or a
Release of Claims (as defined below).

5.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the execution of this Agreement and
the delivery to the Company of a copy of the General Release of Claims attached
hereto as Exhibit A (the “Release of Claims”) signed on or after the Planned
Termination Date that becomes effective and irrevocable within thirty days
following the Planned Termination Date, and further subject to Executive
remaining employed hereunder through the Planned Termination Date and continued
compliance with the terms and conditions of the Employee Confidential
Information and Inventions Agreement entered into between Executive and the
Company (the “Confidentiality Agreement”), to provide Executive the severance
benefits set forth below.  For the avoidance of doubt, in the event the Company
terminates Executive’s employment for other than Cause before the Planned
Termination Date, then Executive shall be deemed to have continued employment
through the Planned Termination Date and remain eligible for the Separation
Payments and Benefits described in this Section 5, subject to the other terms
and conditions set forth in the preceding sentence. Specifically, in the event
the terms and conditions of this Section 5 are satisfied, the Company and
Executive agree as follows:

(a)Severance.  The Company shall pay to Executive an amount equal to $374,000,
less applicable withholdings and deductions (such aggregate amount, the
“Separation Amount”), which constitutes the sum of nine (9) months of
Executive’s base salary and Executive’s target bonus.  Such payment will be made
on the first regularly scheduled payroll date after the Release of Claims
becomes effective and irrevocable.  

(b)Equity Awards.  The unvested portion of the options to purchase Company
common stock held by Executive as of the Termination Date shall thereupon
terminate.  To the extent unexercised, the vested portion of the options to
purchase Company common stock held by Executive as of the Termination Date shall
remain exercisable through the three-month anniversary of the Termination
Date.  Any vested options not exercised by the three-month anniversary of the
Termination Date shall thereupon terminate.

(c)Healthcare Continuation Coverage.  If Executive timely elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the COBRA premiums for Executive
and Executive’s covered dependents through the earlier of (i) the nine (9)-month
anniversary of the Termination Date or (ii) the date on which Executive and/or
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s); provided, that after the Company ceases to
directly pay or reimburse premiums pursuant to the preceding, Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance with the provisions of COBRA.  Executive acknowledges that he shall
be solely responsible for all matters relating to Executive’s continuation of
coverage pursuant to COBRA, including, without limitation, Executive’s election
of such coverage and his timely payment of premiums.

(d)Taxes.  Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other
deductions.  To the extent any taxes may be payable by Executive for the
benefits provided to him by this Agreement beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the



--------------------------------------------------------------------------------

 

Company and the other entities released herein harmless for any tax claims or
penalties, and associated attorneys’ fees and costs, resulting from any failure
by him to make required payments. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, such reimbursements shall be paid to Executive no later than December 31
of the year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

(e)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 5 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 5 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

6.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof.  Executive further acknowledges that, other than the
Confidentiality Agreement and the agreements evidencing the Options (the “Option
Agreements”) and as explicitly set forth in Section 12 hereof, this Agreement
shall supersede each agreement entered into between Executive and the Company
regarding Executive’s employment, including, without limitation, the Employment
Agreement , any offer letter, employment agreement, bonus plan or arrangement,
severance and/or change in control agreement, and each such agreement shall be
deemed terminated and of no further effect as of the Effective Date.

7.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 7, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its directors, officers,
employees, investors or other agents for any reason whatsoever based on anything
that has occurred as of the date Executive signs this Agreement.

(a)Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or termination by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN



--------------------------------------------------------------------------------

 

Act, California Labor Code §§ 1400 et. seq; California Labor Code §§
1102.5(a),(b); Claims for wages under the California Labor Code and any other
federal, state or local laws of similar effect; the employment and civil rights
laws of California; Claims for breach of implied or express contract; Claims
arising in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, slander, defamation, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.  

(b)Unreleased Claims.  Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws or any applicable law; and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

8.Non-Disparagement, Non-Solicitation, Transition and Transfer of Company
Property.  Executive further agrees that:

(a)Non-Disparagement.  Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately.  The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately.  Nothing in this Section 8(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.



--------------------------------------------------------------------------------

 

(b)Non-Solicitation.  In addition to Executive’s obligations under the
Confidentiality Agreement, Executive shall not for a period of one (1) year
following Termination Date, either on Executive’s own account or jointly with or
as a manager, agent, officer, employee, consultant, partner, joint venturer,
owner or stockholder or otherwise on behalf of any other person, firm or
corporation, directly or indirectly solicit or attempt to solicit away from the
Company any of its officers or employees; provided, however, that a general
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Section 8(b).  

(c)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.  

(d)Transfer of Company Property.  On or before the Termination Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.

9.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.  

10.No Assignment by Executive.  Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.  

11.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

12.Miscellaneous.  This Agreement, collectively with the Confidentiality
Agreement, any indemnification agreement between Executive and the Company and
the Option Agreements, comprises the entire agreement between the parties with
regard to the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to the subject matter
hereof.  The Company and Executive acknowledge that the termination of the
Executive’s employment with the



--------------------------------------------------------------------------------

 

Company is intended to constitute an involuntary separation from service for the
purposes of Section 409A of the Code, and the related Department of Treasury
regulations.  Executive acknowledges that there are no other agreements,
written, oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements.  This Agreement may be modified only
in writing, and such writing must be signed by both parties and recited that it
is intended to modify this Agreement.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  

13.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.    

14.Maintaining Confidential Information; Whistleblower Protection.  Executive
reaffirms his obligations under the Confidentiality Agreement.  Executive
acknowledges and agrees that the payments provided in Section 5 above shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Confidentiality Agreement.  For the avoidance of doubt, nothing in the
Confidentiality Agreement or this Agreement will be construed to prohibit
Employee from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, Congress, or any agency Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or
regulation.  Executive does not need the prior authorization of the Company to
make any such reports or disclosures, and Executive is not required to notify
the Company that Executive has made such reports or disclosures.  Furthermore,
in accordance with 18 U.S.C. § 1833, notwithstanding anything to the contrary in
the Confidentiality Agreement or this Agreement: (i) Executive shall not be in
breach of the Confidentiality Agreement or this Agreement, and shall not be held
criminally or civilly liable under any federal or state trade secret law (x) for
the disclosure of a trade secret that is made in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (y) for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal; and (ii) if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Employee may disclose the trade secret to
Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.

15.Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.   

(Signature page(s) follow)

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

 

 

DATED: December 7, 2018

/s/ Jayant Aphale_____________________

Jayant Aphale

 

 

GRITSTONE ONCOLOGY, INC.

DATED: December 3, 2018

 

 

By: /s/ Andrew Allen__________________

Name: Andrew Allen

Title:  Chief Executive Officer

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of December 7,
2018, between Jayant Aphale (“Executive”) and Gritstone Oncology, Inc., a
Delaware corporation (the “Company”) (together referred to herein as the
“Parties”), effective eight days after Executive’s signature hereto (the
“Effective Date”), unless Executive revokes Executive’s acceptance of this
Release as provided in Paragraph 1(c), below.

 

1.Executive’s Release of the Company.  Executive understands that by agreeing to
this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its directors, officers, employees, investors or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Release.

(a)Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or termination by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.
(including the Older Workers Benefit Protection Act of 1990); Civil Rights Act
of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et seq.; Equal Pay Act,
as amended, 29 U.S.C. § 206(d); regulations of the Office of Federal Contract
Compliance, 41 C.F.R. Section 60, et seq.; The Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act,
as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C.  § 2101 et seq.; the California Fair
Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq.; the
California Equal Pay Law, as amended, Cal. Lab. Code §§ 1197.5(a),199.5; the
Moore-Brown-Roberti Family Rights Act of 1991, as amended, Cal. Gov’t Code
§§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the California WARN
Act, California Labor Code §§ 1400 et. seq; California Labor Code §§
1102.5(a),(b); Claims for wages under the California Labor Code and any other
federal, state or local laws of similar effect; the employment and civil rights
laws of California; Claims for breach of implied or express contract; Claims
arising in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, slander, defamation, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.  

(b)Unreleased Claims.  Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws or any applicable law; and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)Acknowledgement.  In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

(i)Executive should consult with an attorney before signing this Release;

(ii)Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii)Executive has seven (7) days after signing this Agreement to revoke it.  If
Executive wishes to revoke this Release, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Sara Oakman, email:
soakman@gritstone.com. Executive understands that if he revokes this Agreement,
it will be null and void in its entirety, and he will not be entitled to any
payments or benefits provided in Section 5 of that certain Transition and
Separation Agreement entered into between the Parties as of December 7, 2018
(the “Transition and Separation Agreement”).

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

2.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any of its affiliates with any governmental agency or
court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Release and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in
Section 5 of the Transition and Separation Agreement, (c) he has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act or any

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

similar state law, (d) the execution, delivery and performance of this Release
by Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Executive is a
party or any judgment, order or decree to which Executive is subject, and (e)
upon the execution and delivery of this Release by the Company and Executive,
this Release will be a valid and binding obligation of Executive, enforceable in
accordance with its terms.

3.Maintaining Confidential Information.  Executive reaffirms his obligations
under the Confidentiality Agreement (within the meaning of the Transition and
Separation Agreement).  Executive acknowledges and agrees that the payments
provided in Section 5 of the Transition and Separation Agreement shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Confidentiality Agreement.  For the avoidance of doubt, nothing in the
Confidentiality Agreement, the Transition and Separation Agreement or this
Release will be construed to prohibit Employee from filing a charge with,
reporting possible violations to, or participating or cooperating with any
governmental agency or entity, including but not limited to the EEOC, the
Department of Justice, the Securities and Exchange Commission, Congress, or any
agency Inspector General, or making other disclosures that are protected under
the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation.  Executive does not need the prior
authorization of the Company to make any such reports or disclosures, and
Executive is not required to notify the Company that Executive has made such
reports or disclosures.  Furthermore, in accordance with 18 U.S.C. § 1833,
notwithstanding anything to the contrary in the Confidentiality Agreement, the
Transition and Separation Agreement or this Release: (i) Executive shall not be
in breach of the Confidentiality Agreement, the Transition and Separation
Agreement or this Release, and shall not be held criminally or civilly liable
under any federal or state trade secret law (x) for the disclosure of a trade
secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (y) for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (ii) if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Employee
may disclose the trade secret to Executive’s attorney, and may use the trade
secret information in the court proceeding, if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.

4.Cooperation With the Company.  Executive reaffirms Executive’s obligations to
cooperate with the Company pursuant to Section 15 of the Transition and
Separation Agreement.  

5.Severability.  The provisions of this Release are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

6.Choice of Law.  This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

 

7.Integration Clause.  This Release and the Transition and Separation Agreement,
collectively with the Confidentiality Agreement, any indemnification agreement
between Executive and the Company and the Option Agreements (as defined in the
Transition and Separation Agreement), contain the Parties’ entire agreement with
regard to the transition and separation of Executive’s employment, and supersede
and replace any prior agreements as to those matters, whether oral or written.
This Release may not be changed or modified, in whole or in part, except by an
instrument in writing signed by Executive and the Chief Executive Officer of the
Company.

8.Execution in Counterparts.  This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single
document.  Facsimile signatures shall have the same force and effectiveness as
original signatures.

9.Intent to be Bound.  The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.




 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE                                                  GRITSTONE ONCOLOGY,
INC.

 

 

 

/s/ Jayant Aphale_____________                   /s/ Andrew Allen____________

Jayant Aphale                                                 By: Andrew Allen  

                                                                       Title:
Chief Executive Officer

          

 

Date: December 7, 2018_______                  Date: December 7, 2018_______

 

 

 

 

 

 

 

 

 

 

